Exhibit 10.48

 

July 2, 2004

 

C. Richard Edmund Lyttle

120 Edgehill Road

Bala Cynwyd, PA 19004

 

Dear Rich:

 

We are pleased to offer you the full-time position of President and Chief
Executive Officer of Nuvios, Inc. (“Nuvios” or the “Company”), reporting to the
Board of Directors of the Company (the “Board”). You will also become a member
of the Board. We are excited about the prospect of having you join our team, and
look forward to the addition of your professionalism and experience to help the
Company achieve its goals. This letter summarizes the terms of your employment.

 

We would expect you to begin employment on September 1, 2004 (the “Start Date”).
Your salary will be $300,000 per annum, paid in accordance with customary
payroll practices of the Company. In addition, you will be eligible to receive a
performance-based annual cash bonus of up to $125,000 to be paid at such times
as other bonuses are paid to employees of the Company. Your eligibility for this
bonus shall be based on corporate performance objectives, including financial
objectives, to be defined and mutually agreed upon by you and the Board no later
than September 30, 2004. The amount of any such bonus, and whether any such
bonus will be awarded, will be determined by the Board in its sole discretion.
You must be employed by the company at the time of the bonus payment in order to
maintain your eligibility for any bonus payment.

 

You will be eligible to participate in benefits programs to the same extent as,
and subject to the same terms, conditions and limitations applicable to, other
Nuvios employees. You will be eligible to accrue twenty five (25) days paid
vacation for each full calendar year of employment with the Company, to be taken
in accordance with the Company’s policies.

 

In the event that in connection with your relocation you rent an apartment or
house in the Cambridge/Boston area, the Company will pay you up to $30,000 (such
payment to be made by the Company promptly after receipt by the Company of an
executed copy of the lease) to cover your expenses in connection with such
rental. On or prior to September 1, 2005, the Company will pay you an additional
$20,000 to cover additional expenses incurred by you in connection with your
relocation.

 

At the time you begin employment, you will be granted an incentive stock option
(the “Initial Option”), at an exercise price equal to fair market value (as
determined by the Board) at the time of grant, to purchase shares of the
Company’s common stock in an amount equal to five percent (5%) of all
outstanding shares of the Company’s capital stock, on a fully diluted basis, as
of the date of the grant. It is hereby understood that “fully-diluted basis”
shall mean all outstanding shares of preferred stock on an as-converted basis
and all outstanding shares of common stock, but shall not include outstanding
options or any other convertible securities.

 

--------------------------------------------------------------------------------


 

The Initial Option will be subject to the terms and conditions of the Company’s
2003 Long-Term Incentive Plan (the “Plan”) and the Company’s standard fowl of
Incentive Stock Option Agreement that you will sign (the “Option Agreement”).
The shares subject to the Initial Option shall vest in the following manner:
(i) twenty five percent (25%) of the shares subject to the Initial Option will
vest upon the one year anniversary of the Start Date, (ii) twenty five percent
(25%) of the shares subject to the Initial Option will vest in twelve (12)
quarterly installments, with the first quarterly installment vesting, and
becoming exercisable, on January 1, 2006, and (ii) the remaining fifty percent
(50%) of the shares subject to the Initial Option will vest based upon the
achievement or satisfaction of milestone events (the “Option Milestones”), such
Option Milestones to be based upon corporate performance objectives to be
achieved within four (4) years following the Start Date and to be determined and
mutually agreed upon by you and the Board no later than September 30, 2004,
provided, that, in all cases, you remain employed with the Company on each
applicable vesting date.

 

In addition, upon the consummation of the next round of preferred equity
financing (the “Series C Financing”) that closes after the Stage III Closing (as
defined in that certain Series B Convertible Redeemable Preferred Stock Purchase
Agreement, dated as of November 14, 2003, by and among the Company and the
Investors, as defined therein), and provided that you are still then the Chief
Executive Officer of the Company, the Board will grant to you an additional
incentive stock option (the “Additional Option”), at an exercise price equal to
the fair market value (as determined by the Board) at the time of grant, to
purchase shares of the Company’s common stock to the extent necessary to permit
you to maintain a four percent (4%) ownership interest in the Company,
determined on a fully diluted basis (as defined above) immediately after the
consummation of the Series C Financing. The Additional Option will be subject to
the terms and conditions of the Company’s stock option plan then in effect, and
the Company’s standard form of incentive stock option Agreement then in effect.
The shares subject to the Additional Option shall vest in the following manner:
(a) fifty percent (50%) of the shares subject to the Additional Option will vest
over time as if the Additional Option had been granted on the same date as the
Initial Option and had been subject to the same vesting schedule described in
clause (i) of the immediately preceding paragraph, and (b) fifty percent (50%)
of the shares subject to the Additional Option will vest based upon the
achievement or satisfaction of the Option Milestones as if the Additional Option
had been granted on the same date as the Initial Option and had been subject to
the same vesting schedule described in clause (ii) of the immediately preceding
paragraph, provided, that, in any case, the Additional Option shall vest only if
you are employed with the Company on each applicable vesting date.

 

Your employment with the Company will be on an “at-will” basis, which means that
either you or the Company may terminate the employment relationship at any time,
for any or no reason, with or without Cause, and with or without prior notice.
If your employment is terminated by Nuvios without Cause or you resign for Good
Reason (a “Qualifying Termination”), you will receive twelve (12) months salary
continuation payments at your base salary rate in effect as of your date of
termination, paid in accordance with the Company’s payroll practice then in
effect, and for the period of salary continuation payments, the Company will
continue to pay for or subsidize the health insurance benefits being provided by
the Company to you to the same extent as the Company was paying for or
subsidizing such health insurance benefits at the time of such termination.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if upon a Change of Control (as defined below)
you are not offered a position in the successor company of similar
responsibility and compensation, or within twelve (12) months following such
Change of Control you are terminated as a result of a Qualifying Termination,
then you will receive eighteen (18) months salary continuation payments at your
base salary rate in effect as of your date of termination, paid in accordance
with the Company’s payroll practice then in effect and fifty percent (50%) of
your unvested Company stock options will become vested as of your date of
termination.

 

If (a) a Change of Control occurs and you are offered a position in the
successor company of similar responsibility and compensation, (b) one or more of
the Option Milestones has not been achieved or satisfied immediately prior to
the consummation of such Change of Control (the “Outstanding Milestones”), and
(c) the successor company changes or modifies the business plan or the
objectives of the Company making it unreasonable to expect that the Outstanding
Milestones will be achieved or satisfied; then any then unvested Options and
Additional Options that would otherwise vest upon the achievement or
satisfaction of the Outstanding Milestones shall vest effective as of the date
the successor company changes or modifies the business plan or objectives of the
Company.

 

At any time, you may elect to waive the acceleration of vesting of any
unexercised option(s) that meet the requirements for incentive stock options
under Section 422 of the Internal Revenue Code. The Company’s obligation to pay
any such salary continuation and benefits, and to accelerate your unexercised
Company stock options in such circumstances, is conditioned upon the Company
having received a general release from you in a form and substance reasonable
satisfactory to the Company.

 

For purposes of this letter:

 

“Cause” shall mean any one or more of the following: (i) your willful and
continuing failure to perform your substantial responsibilities to the Company
as CEO (other than any such failure resulting from incapacity due to physical or
mental illness), for a period of thirty (30) days after receiving notice from
the Board that sufficiently details the manner in which the Board believes that
you have not substantially performed these responsibilities; (ii) your willful
misconduct, fraud, or material dishonesty that results in material harm to the
Company; (iii) your breach of fiduciary duty to the Company; (iv) your willful
disregard of the rules or policies of the Company or directions from the Board
that results in material harm to the Company; or (v) your material breach of the
Noncompetition Agreement or any other agreement executed by you with the
Company.

 

“Change of Control” shall mean any merger or consolidation of the Company with
or into another person or entity or the sale or transfer of all or substantially
all of the assets of the Company, in each case in a single transaction or in a
series of related transactions, in which the shareholders of the Company
immediately prior to such transaction, together with any and all of such
shareholders’ affiliates, do not own or hold, immediately after consummation of
such transaction, shares of capital stock of the acquiring person in connection
with such transaction possessing at least a majority of the total voting power
of the outstanding capital stock of such acquiring person.

 

3

--------------------------------------------------------------------------------


 

“Good Reason” shall mean any one or more of the following: (i) a substantial
reduction in the nature or scope of your authorities, duties or reporting
relationships that renders them inconsistent with the CEO position in the
Company; or (ii) your removal as CEO of the Company (or its successor after a
Change of Control, including the failure of such successor to hire or retain you
as CEO); or (iii) a reduction in your base salary or target bonus (other than a
Company-wide reduction that affects the salaries and/or bonuses of other
employees); or (iv) a reduction in benefits that is not applicable to all
employees in the Company; or (v) a material breach by the Company of the terms
set forth herein; or (vi) the Company’s (or, after a Change of Control, its
successor’s) requiring you to be based at any office or location more than fifty
(50) miles from Cambridge, Massachusetts, or to travel on Company business to a
substantially greater extent than would be consistent with the Company’s
maintaining corporate headquarters in Cambridge, Massachusetts (or at another
location no more than fifty (50) miles from Cambridge, Massachusetts). Your
resignation for Good Reason shall occur if the Company has not cured such Good
Reason within thirty (30) days of receipt of written notice from you
sufficiently describing such alleged Good Reason.

 

Except as set forth in this or other applicable agreements, the Company shall
have no other obligations to you upon the cessation of your employment other
than payment of any accrued but unused vacation through the termination date.
All payments and benefits described herein will be subject to applicable
federal, state and local tax withholdings.

 

The Company requires you to verify that the performance of the position at
Nuvios does not and will not breach any agreement entered into by you prior to
employment with the Company (i.e., you have not entered into any agreements with
previous employers that are in conflict with your obligations to Nuvios). Please
provide us with a copy of any potentially conflicting agreements for our review.
You will also be required to sign the Company’s standard Noncompetition,
Nondisclosure and Developments Agreements (the “Noncompetition Agreement”) as a
condition of your employment with the Company, which is enclosed.

 

Finally, please provide us, for purposes of completing the I-9 form, sufficient
documentation to demonstrate your eligibility to work in the United States.

 

This letter, the Noncompetition Agreement, and the Option Agreement, set forth
the complete and sole understanding regarding the terms of your employment and
supersede any and all other agreements, negotiations, discussions, proposals or
understandings, whether oral or written, previously entered into, discussed or
considered by the parties. If, in accepting this offer, you are relying on any
other statements or representations you believe were made to you on behalf of
the Company, please write them on the enclosed copy of this letter when you
return it to me. You should not rely on them unless we confirm to you in writing
that they are part of our offer.

 

Both you and the Company agree that this letter agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
exclusive of choice of law provisions.

 

4

--------------------------------------------------------------------------------


 

Rich, we are looking forward to having you join Nuvios. We look forward to
receiving a signed copy of this letter from you as soon as possible
acknowledging that you have accepted this offer of employment. This offer is
open until July 31, 2004.

 

 

Sincerely yours,

 

 

 

/s/ Christopher Mirabelli

 

 

 

Christopher Mirabelli

 

Nuvios, Inc.

 

Accepted and Agreed to as of the

27

of

July

2004

 

 

Day

 

Month

Year

 

 

Signature:

/s/ C. Richard Edmund Lyttle

 

 

C. Richard Edmund Lyttle

 

 

5

--------------------------------------------------------------------------------